Citation Nr: 0426041	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disability (claimed as a nervous condition) has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1994 to July 
1996.

In December 1996, the RO denied the veteran's original claim 
for service connection for a nervous condition.  
Subsequently, in December 1998, the RO found no new and 
material evidence to reopen the veteran's claim for service 
connection for depression.  The RO provided notice of each 
decision, and of the veteran's appellate rights; the veteran 
did not appeal.

In February 2000, the RO denied a claim for service 
connection psychiatric disability (then characterized as 
major depression) as not well grounded.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (addressed in more 
detail below), the RO readjudicated the claim in July 2001, 
denying it on the merits.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the July 2001 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
in December 2001, the RO issued a statement of the case (SOC) 
in May 2002, and the veteran filed a substantive appeal, 
perfecting his appeal in August 2002.

The Board notes that the substantive appeal was not received 
until August 2, 2002-more than one year after the July 30, 
2001 notice of the denial of the claim; however, by operation 
of the "5-day rule" (when a postmark for a document to be 
filed within a specified time period is not of record), the 
appeal is considered timely perfected.  See 38 C.F.R. 
§§ 20.302, 20.305.  

In August 2003, the RO issued a supplemental SOC, reflecting 
the continued denial of the claim for service connection for 
a nervous condition.  The veteran failed to appear at a 
hearing before a Veterans Law Judge at the RO that was 
scheduled for May 4, 2004.

The Board notes that, in the July 2001 rating decision on 
appeal, the RO addressed the underlying question of service 
connection Without specifically addressing the pertinent 
legal authority governing finality and petitions to reopen 
previously denied claims.  See 38 U.S.C.A. §§  5108, 7104 
(2003); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, the 
Board emphasizes that the preliminary question of whether a 
previously denied claim should be reopened and reconsidered 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.  Hence, the Board has characterized the 
issue, accordingly, as on the title page.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

As noted above, in view of the prior, final decisions-the 
most recent of which was in December 1998-the claim on 
appeal is properly characterized as a petition to reopen a 
claim for service connection for a psychiatric disability 
(claimed as a nervous condition).  Because the RO treated the 
veteran's claim on appeal as an original service connection 
claim, the veteran has never been provided notice of the laws 
and regulations governing reopening of previously disallowed 
claims.  Accordingly, the matter on appeal must be returned 
to the RO for issuance of a supplemental SOC, reflecting 
consideration of whether new and material evidence to reopen 
that claim has been received, citation to the applicable laws 
and regulations, and the RO's reasons and bases for its 
determination.  See 38 C.F.R. § 19.29 (2003). 

While the Board regrets the delay inherent in remanding the 
veteran's claim, the Board also points out-as did the 
veteran's representative in the September 2004 written brief 
presentation-that to ensure that the veteran's procedural 
rights are protected insofar as receiving adequate notice of 
the criteria governing his claim on appeal, and the 
opportunity to present argument and evidence on this issue, 
RO consideration of claim in light of the legal authority 
governing finality and petitions to reopen, in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In considering the veteran's petition to reopen, the RO 
should undertake any appropriate notification and/or 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing regulations.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1.  The RO must review the claims file to 
ensure compliance with all notification 
and development actions required by the 
VCAA and its implementing regulations.  
In particular, the RO should ensure that 
all applicable notification and 
development requirements, set forth in 
38 U.S.C.A. §§ 5103 and 5103A, as well as 
38 C.F.R. § 3.159, are satisfied.

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the petition to reopen the 
claim for service connection for 
psychiatric disability (claimed as a 
nervous condition), specifically 
addressing whether new and material 
evidence to reopen that claim has been 
received, consistent with the applicable 
legal authority. 

3.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes citation 
to all additional legal authority 
considered-to specifically include 
38 C.F.R. § 3.156-along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




